Title: To James Madison from Alexander Hamilton, 5 August 1815
From: Hamilton, Alexander
To: Madison, James


                    
                        N. York 5th. Augt. 1815.
                    
                    The undersigned takes the liberty to request, that the Consulate at Cuba, may be entrusted to his charge. He regrets he cannot urge any exclusive merit, to entitle him to a situation, so important & respectable. Should however a successful application justify this intrusion, the Government shall not be disappointed in its confidence. I am sir with much respect Your Ob. Hum Sert.
                    
                        A. Hamilton
                    
                 